Citation Nr: 1203161	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-22 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Atlanta, Georgia (RO).


FINDING OF FACT

The Veteran's current tinnitus has been present since, and cannot be reasonably disassociated from, his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in or due to active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim herein.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect to above-captioned claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In April 2007, the National Personnel Records Center (NPRC) performed a thorough and extensive search for the Veteran's service treatment records, but to no avail.  NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review.  Any further efforts to locate them would be futile.  To that end, the RO prepared a memorandum in August 2007 detailing the efforts undertaken to obtain the Veteran's service treatment records, and the determination that further searches for his records would be fruitless.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from September 1962 to March 1963.  In February 2007, the Veteran submitted a claim of entitlement to service connection for tinnitus.  He claimed that his current tinnitus was due to inservice exposure to acoustic trauma.  Specifically, the Veteran asserted that he was exposed to noise associated with military aircraft and small arms fire consequent to his service as an Air Policeman.  Subsequent to this claim being denied in a September 2007 rating decision, the Veteran perfected an appeal.  The Veteran's service connection claim has been certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As discussed above, the Veteran's service treatment records were lost in a fire and, thus, were unavailable for review.  The evidence of record did, however, include the Veteran's DD 214, which demonstrated honorable service as an Air Policeman.  His DD 214 also demonstrated that his last duty assignment was with 19th Combat Defense Squadron (Strategic Air Command).

According to a May 2007 VA audiological consultation report, the Veteran described a history of military noise exposure, without the benefit of hearing protection.  The findings resulting from the consultation did not adhere to VA Compensation and Pension protocol and, thus, cannot be used herein for adjudication purposes.

In September 2007, the Veteran underwent a VA audiological examination to ascertain the presence of tinnitus and, if present, whether it was incurred in or due to his active duty service.  The Veteran's chief complaints were left ear otalgia and left ear hearing loss.  The Veteran reiterated that he was exposed to noise associated with military aircraft during his active duty service, without the benefit of hearing protection.  He also reported occupational noise exposure in the form of "factory/machinery," but the nature, extent, and timing of which was not described.  The Veteran reported that there was a history of tinnitus in his left ear.  He described it as recurrent, happening about twice each week, but not constant.  The Veteran reported that his tinnitus onset "a few years ago," but did not provide a more specific answer.  After administering an audiological evaluation, the diagnosis was tinnitus.  The examiner then opined that the Veteran's tinnitus was "not caused by or a result of military service."  In support of this conclusion, the examiner stated that the "time line" for the Veteran's tinnitus was "out of military service period," and, specifically, that his left otalgia was a "recent event."  The examiner then opined as follows:

What differentiates normal transient ear noise from pathological tinnitus?  It has been suggested that tinnitus is ear noise that lasts at least 5 minutes (Coles 1984; Davis 1995; Hazell 1995).  Dauman and Tyler (Dauman and Tyler 1995) suggested that the noise must last at least 5 minutes and occur at least two times per week.  These definitions are superfluous for the typical tinnitus who experiences tinnitus all of most of the time (chronic, pathological tinnitus).  SAME AS THE [May 9, 2007] VA EXAM[INATION] BILATERALLY.

(Capitalization in the original)

In May 2007, the Veteran submitted a statement wherein he again claimed that he served on active duty as an Air Policeman.  He stated that his duties included ensuring that the flight line was secure.  In so doing, the Veteran contended that he was exposed to acoustic trauma associated with military aircraft, without the benefit of hearing protection.

In his October 2007 notice of disagreement, the Veteran echoed his May 2007 statements.  He also stated that the September 2007 VA examiner misreported his response regarding the onset of his tinnitus.  The Veteran provided clarification in saying that he noticed tinnitus during his active duty service, but that it became "more bothersome" a few years ago.

In his August 2008 substantive appeal, the Veteran contended that he was exposed to acoustic trauma while serving as an Air Policeman on a flight line.  He also stated that he was not exposed occupational noise following his service discharge.

In October 2011, the Veteran testified at a Board hearing that he served as an Air Policeman, and that his duties primarily involved patrolling the flight line and around military aircraft.  He asserted that his duties exposed him to acoustic trauma associated with military aircraft taking off, landing, and taxiing.  He also claimed that he was required to carry a pistol and a rifle, for which he had to qualify once per month.  He claimed that he was never issued hearing protection to his recollection.  He also testified that he notice ringing in his ears during his active duty service, but did not pay attention to it.  He was unable to remember whether he underwent an audiological examination upon his service discharge.  The Veteran stated that it was "a while" before he sought medical treatment for tinnitus, but that his tinnitus was present since his active duty service.  The Veteran then testified that he was not exposed to occupational or recreational noise following his active duty service.

The September 2007 VA examiner based the etiological opinion on the incorrect premise that the onset of the Veteran's tinnitus was a few years prior to the examination.  Although the VA examiner reported that the Veteran marked the onset of his tinnitus a few years prior to the examination, the Veteran submitted a statement clarifying that his tinnitus had been present since his active duty service, and that it became worse a few years before the examination.  Moreover, throughout the pendency of this appeal, the Veteran has consistently asserted that he experienced tinnitus during his active duty service and that he has experienced it ever since.  Medical opinions based on incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, the Board finds that the September 2007 VA audiological examination is inadequate for purposes of determining service connection.

During the pendency of this appeal, the Veteran asserted that he experienced tinnitus during his active duty service as the result exposure to noises associated with military aircraft and small arms fire.  The Veteran further asserted that his symptoms, which consisted of ringing in his ears, persisted from the time of inservice exposure until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of tinnitus and that he has continuously experienced such symptoms since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records were not available for review due to no fault of the Veteran's.  His DD 214 demonstrated that he served as an Air Policeman and, thus, inservice exposure to acoustic trauma is conceded.  The first evidence of record demonstrating post-service complaints of or treatment for tinnitus was his February 2007 claim.  During the pendency of this appeal, however, the Veteran asserted that he experienced tinnitus during his active duty service and ever since.  The record did not contain any evidence that contradicted the Veteran's assertion.  Id.  Based on the above, the Board finds credible the Veteran's assertions of experiencing tinnitus since his inservice exposure to acoustic trauma.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's current tinnitus has been present since the inservice acoustic trauma.  38 C.F.R. 
§ 3.303 (b).  Given that there is no evidence of record that disassociated the Veteran's current tinnitus from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


